Case 1:19-cv-07239-VM-SN Document 105-3 Filed 09/29/20 Page 1 of 6




             EXHIBIT &
      Case 1:19-cv-07239-VM-SN Document 105-3 Filed 09/29/20 Page 2 of 6


From:              Montclare, Paul
To:                "Wolfsohn, David J."
Cc:                "Marandola, Tyler R."; Williams, Matthew; Lichtman, Leo; Nguyen, Elaine
Subject:           RE: [EXTERNAL] Re: Phillies V. H/E
Date:              Friday, September 25, 2020 12:42:20 PM
Attachments:       Change-Pro Redline - Answer and Counterclaim_filed and Amended answer _ counterclaims -final
                   9_24_2020(12520686.pdf
                   FINAL Proposed Amendment.pdf
                   Exhibit A to Counterclaims.pdf


David,
Attached is a slightly revised redline version of the proposed amended answer and counterclaim we
intend to file. Based on our last email exchange, please confirm that it is still The Phillies position
that they will not consent to the filing of this amended pleading. If I do not hear back from you
today I will assume that you still do not consent to the filling of this amended pleading.
Paul




Paul D. Montclare | Partner, through his LLP
T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022

THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Montclare, Paul
Sent: Monday, September 14, 2020 2:56 PM
To: 'Wolfsohn, David J.' <DJWolfsohn@duanemorris.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Williams, Matthew <mxw@msk.com>;
Lichtman, Leo <lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: [EXTERNAL] Re: Phillies V. H/E

David,
Putting aside the churlish comments directed at my clients, there is no need to address your flawed
characterization of my client’s motives for filing an amended counterclaim as you imagine in your
first paragraph. You have known for some time now that we would be seeking to amend our
counterclaim to address post-termination infringement by your client. This is no surprise to you. In
fact, we have even raised this in correspondence with the Court, and in emails between us relating
to the end of discovery.

Regarding your second and third paragraph, there is nothing defamatory about this proposed
pleading, and we will prove the allegations in our counterclaims. If you make a Rule 12(b)(f) motion
we will respond with the basis for our allegations. Notably, for some reason, while you threaten a
motion, you have not articulated what parts of the proposed pleading you believe should be stricken
       Case 1:19-cv-07239-VM-SN Document 105-3 Filed 09/29/20 Page 3 of 6


under Rule 12(b)(f). Nor have you indicated, what you contend needs to be pleaded with more
definiteness under Rule 12 (e). You simply say: “So amendment will be futile”, based on your
complaints about the pleading somehow not being definite enough. Please articulate what you
believe should be pleaded with more particularity so we can address that, if necessary.

Regarding your last paragraph, my client’s infringement claims arise out of the Phillies’ post-
termination infringements of my clients’ Phanatic copyrights. That termination took effect in June,
2020. In the existing action, there are declaratory judgment claims regarding the same Phanatic
copyright and termination rights. The proposed amendment addresses the post-termination
infringement based on my clients copyright and termination rights. The reality is that the Phillies
are now using and exploiting H/E’s Phanatic copyright post-termination. That is, and should be part
of this case. There has been extensive discovery on these issues already. Indeed, many legal issues
regarding the validity of H/E’s copyright and termination that have already been explored in
discovery, apply to our proposed infringement claims, as does extensive prior discovery relating to
the use of P-2 and the post-termination use of derivative works.

At the same time, we too want the issues framed in our pre-motion letter for summary judgment to
be teed up now, notwithstanding the counterclaim amendment alleging infringement. A decision on
those issues may inform damages and liability issues relating to our infringement claim.

Finally, as I have repeatedly stated, a fair settlement is preferable, if it can be attained. But, it has
been weeks now since the parties wanted to begin earnest discussions. My clients sought
information that was important to their valuation. You eventually agreed to provide it, and sent a
draft NDA. I responded. I am still awaiting a response from you and for the information. When do
you think you can provide the information requested? In the meantime, we have no choice but to
continue on a litigation footing.

Paul




Access COVID-19 Resources Here
Paul D. Montclare | Partner, through his LLP
T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>
Sent: Friday, September 11, 2020 12:28 PM
        Case 1:19-cv-07239-VM-SN Document 105-3 Filed 09/29/20 Page 4 of 6


To: Montclare, Paul <pdm@msk.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Williams, Matthew <mxw@msk.com>;
Lichtman, Leo <lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: [EXTERNAL] Re: Phillies V. H/E

-EXTERNAL MESSAGE-
Paul,

I do not understand what legitimate reason there could be to amend the answer, other than to get
your firm’s name or perhaps your clients’ names in the press/social media, or perhaps because of
some misplaced effort to exert what you perceive to be “leverage” in settlement negotiations.

Moreover, portions of the answer are blatantly false and defamatory, and would be subject to a
motion to strike. Fed. R. Civ. P. 12(b)(f).

In the counterclaims, you’ve added one for infringement. That count would be subject to a motion
to dismiss for failure to state a claim (Rule 12(b)(6)) and, in the alternative, for a more definite
statement (Rule 12(e)). So amendment would be futile.

In addition, discovery ended 2 months ago, so to the extent you had intended this proposed
amendment as a vehicle for delaying resolution of the case, that would be an additional reason to
deny a motion for leave to amend. We filed this case over a year ago in the hopes of obtaining the
Court’s rulings on our positions as soon as possible so that we could be guided accordingly and we
would not want any further delay.

There may be other reasons as well.


Very truly yours,

David Wolfsohn




From: Montclare, Paul <pdm@msk.com>
Sent: Sunday, September 6, 2020 12:05 PM
To: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Williams, Matthew <mxw@msk.com>;
Lichtman, Leo <lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: [EXTERNAL] Re: Phillies V. H/E

Please tell me the reasons why you are declining to consent to the amended pleading that I sent
you.
     Case 1:19-cv-07239-VM-SN Document 105-3 Filed 09/29/20 Page 5 of 6


Sent with BlackBerry Work
(www.blackberry.com)



From: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>
Date: Friday, Sep 04, 2020, 12:14 PM
To: Montclare, Paul <pdm@msk.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>, Williams, Matthew <mxw@msk.com>,
Lichtman, Leo <lml@msk.com>, Nguyen, Elaine <eln@msk.com>
Subject: [EXTERNAL] Re: Phillies V. H/E

-EXTERNAL MESSAGE-
We do not.

David J. Wolfsohn
Partner
Duane Morris LLP
30 South 17th St.
Philadelphia, PA 19103-4196

215 979 1866
Cell: 215 300 5020
Djwolfsohn@duanemorris.com

Www.duanemorris.com

Sent from phone. Please excuse typos and autocorrect errors.


      On Sep 4, 2020, at 10:45 AM, Montclare, Paul <pdm@msk.com> wrote:


      David,

      Please respond to our inquiry below as to whether you consent to the proposed
      amended answer and counterclaim that I sent you.

      Paul

      <image001.gif>
      Access COVID-19 Resources Here
      Paul D. Montclare | Partner, through his LLP
      T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
      Mitchell Silberberg & Knupp LLP | www.msk.com
      437 Madison Ave., 25th Floor, New York, NY 10022
       Case 1:19-cv-07239-VM-SN Document 105-3 Filed 09/29/20 Page 6 of 6



         THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND
         CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT
         COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN
         INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW, USE, DISSEMINATION, FORWARDING OR
         COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR
         TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


         From: Montclare, Paul
         Sent: Thursday, August 27, 2020 1:37 PM
         To: 'Wolfsohn, David J.' <DJWolfsohn@duanemorris.com>; Marandola, Tyler R.
         <TMarandola@duanemorris.com>
         Cc: Williams, Matthew <mxw@msk.com>; Lichtman, Leo <lml@msk.com>; Nguyen,
         Elaine <eln@msk.com>
         Subject: Phillies V. H/E

         David,

                 Attached are a proposed amended answer and counterclaim and a redline
         comparison to the original. Please indicate whether you will consent to this proposed
         amended pleading.

         Paul

         <image001.gif>
         Access COVID-19 Resources Here
         Paul D. Montclare | Partner, through his LLP
         T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
         Mitchell Silberberg & Knupp LLP | www.msk.com
         437 Madison Ave., 25th Floor, New York, NY 10022



         THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND
         CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT
         COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN
         INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW, USE, DISSEMINATION, FORWARDING OR
         COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR
         TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.




For more information about Duane Morris, please visit http://www.DuaneMorris.com


Confidentiality Notice: This electronic mail transmission is privileged and confidential and is intended only for the review of the party to
whom it is addressed. If you have received this transmission in error, please immediately return it to the sender. Unintended transmission
shall not constitute waiver of the attorney-client or any other privilege.
